Relator is a Louisiana corporation, domiciled and authorized to do business in the parish of Orleans. It conducts a retail coffee, soap, and tea business, by means of motor trucks, in the parish of Plaquemines. An operator of one of its trucks was arrested, in said parish, upon an affidavit charging him with peddling merchandise therein without first obtaining the necessary license to conduct said business. Upon its application to the district court, relator obtained a restraining order and a rule upon the sheriff of the parish to show cause why a preliminary injunction should not issue restraining him, his agents and subordinates, from interfering with the conduct of relator's said business, or arresting its employees or agents because of their services in connection therewith.
In the answer to the rule, the sheriff first excepted to the petition as not disclosing a right or cause of action. The rule was regularly tried and judgment was rendered thereon sustaining the respondent's exceptions and dismissing the plaintiff's suit. *Page 574 
Application was then made to this court for writs of certiorari and mandamus. A writ of certiorari issued, and, in response thereto, the trial judge has filed his return and has sent up the original record for review.
This is an appealable case. Therefore relator's remedy is by appeal from the judgment dismissing its suit.
The trial judge found that relator, through its employees and agents, was peddling merchandise in the parish of Plaquemines, and that it was subject to, but had not obtained, a parish peddler's license. Basing the judgment upon this finding of facts, the judge maintained the respondent's exceptions and dismissed the suit.
This court has repeatedly held that it is only where the inferior judge exceeds the bounds of his jurisdiction, or is guilty of a usurpation, or an abuse of his discretion, will it interpose its supervisory powers.
For these reasons the writ of certiorari herein issued is recalled and vacated, and relator's application for a writ of mandamus is denied at its cost.
O'NIELL, C.J., and ROGERS, J., concur in the decree.